[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAY 12, 2010
                             No. 09-16288                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                  D. C. Docket No. 09-00050-CV-WLS-1

LAVARN WATSON,


                                                           Plaintiff-Appellant,

                                  versus

WILLIE E. LOCKETTE,
EVONNE S. MULL,

                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (May 12, 2010)

Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Lavarn Watson filed a pro se complaint under 42 U.S.C. § 1983 asserting

that Judge Willie E. Lockette and Clerk Evonne S. Mull of the Superior Court of

Dougherty County, Georgia violated his constitutional rights. The district court

sua sponte dismissed Watson’s § 1983 complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Watson filed this pro se appeal. After review, we affirm.

                                 I. BACKGROUND

A.    State Court Personal Injury Action

      According to Watson’s § 1983 complaint, Watson filed a personal injury

action in the Dougherty County Superior Court after he was injured in a car

accident. Watson also filed an affidavit of indigence and was relieved of state

court costs.

      On March 28, 2008, Superior Court Judge Lockette ordered Watson’s

personal injury case transferred to the city of Sylvester, Georgia. The transfer

order imposed upon Watson a $50 transfer fee. The superior court clerk sent

Watson a copy of the order and a letter explaining that the case would be

transferred after Watson paid the transfer fee.

      On April 18, 2008, Watson took his notice of appeal and other appeal papers

to the superior court clerk’s office for filing. The clerk’s office receptionist and

another office worker looked over Watson’s appeal papers, and the receptionist



                                           2
told Watson she could not accept them because they were not proper. She also told

Watson he could not file an appeal in forma pauperis and had to pay the filing fee.

The receptionist advised Watson to go to a law library to learn how to file an

appeal.

      Watson left with his papers and, several days later, mailed his notice of

appeal, affidavit of poverty and certificate of service to the superior court. On

April 27, 2008, Watson’s deadline for appealing the transfer order expired. Two

days later, on April 29, 2008, the clerk’s office returned Watson’s appeal papers by

mail with a letter explaining that Watson needed a certificate of service before his

appeal could be filed. The clerk’s office also included a guide for filing an appeal.

B.    Federal Court § 1983 Action

      Watson filed his § 1983 complaint in federal court on March 23, 2009.

Watson’s complaint alleged that Judge Lockette and Clerk Mull “and their agents”

violated Watson’s constitutional rights. Specifically, Watson’s complaint alleged

that the clerk’s office violated his First Amendment right when “they refused the

plaintiff’s court papers” on April 18, 2008 and his Eighth and Fourteenth

Amendment rights when “they withheld the citizen’s guide to filing appeals” until

the appeal period had expired. As to Judge Lockette, Watson’s complaint alleged

that “the court violated the Eighth and Fourteenth Amendments when it ordered the



                                           3
plaintiff to pay fifty dollars for transfer fees under Forma Pauperis.” The

complaint prayed for declaratory and equitable relief and “such other and further

relief that the court deems to be appropriate and just.”

       The district court granted Watson’s motion to proceed in forma pauperis.

After conducting a preliminary screening, the district court dismissed Watson’s

complaint without prejudice for failure to state a claim, pursuant to

§ 1915(e)(2)(B)(ii). Because Watson’s pro se complaint did not specify the

declaratory or equitable relief he sought, the district court presumed Watson

wanted the court to declare that the actions of Judge Lockette and Clerk Mull were

improper and allow Watson to either transfer his state court case at no cost or

continue his appeal in the Dougherty County Superior Court. The district court

concluded that it lacked jurisdiction over Watson’s complaint under the Rooker-

Feldman doctrine.1 Watson appealed.

                                     II. DISCUSSION

A.     Sua Sponte Dismissals

       The district court must dismiss an in forma pauperis complaint at any time if

it determines that the action “fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii). A dismissal under § 1915(e)(2)(B)(ii) is governed


       1
        See Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923); District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).

                                               4
by the same standard as a dismissal under Federal Rule of Civil Procedure

12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Dismissal for

failure to state a claim is appropriate when the facts as pled do not state a claim for

relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. ___, 129 S.Ct. 1937,

1949 (2009) (Rule 12(b)(6) dismissal); Douglas v. Yates, 535 F.3d 1316, 1321

(11th Cir. 2008) (Section 1915(e)(2)(B)(ii) dismissal). In addition, a district court

may sua sponte consider subject matter jurisdiction at any stage in the litigation

and must dismiss the complaint if it concludes that subject matter jurisdiction is

lacking. See Fed. R. Civ. P. 12(h)(3); Arbaugh v. Y&H Corp., 546 U.S. 500, 506,

514, 126 S. Ct. 1235, 1240, 1244 (2006).

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). After liberally construing Watson’s

complaint, we find no reversible error in the district court’s sua sponte dismissal

without prejudice.2

B.     Rooker-Feldman Doctrine



       2
        We review de novo a district court’s sua sponte dismissal for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and take the well-pleaded factual allegations in the
complaint as true. Mitchell v. Farcass, 112 F.3d 1483, 1489-90 (11th Cir. 1997). Likewise, we
review de novo a district court’s dismissal for lack of subject matter jurisdiction based on the
Rooker-Feldman doctrine. Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009).

                                                5
      The district court dismissed Watson’s § 1983 complaint as barred by the

Rooker-Feldman doctrine. Under the Rooker-Feldman doctrine, lower federal

courts “do not have jurisdiction to act as appellate courts and [are] preclude[d] . . .

from reviewing final state court decisions.” Green v. Jefferson County Comm’n,

563 F.3d 1243, 1249 (11th Cir.), cert. denied, 130 S. Ct. 199 (2009). The

Rooker-Feldman doctrine is confined to cases that are “[1] brought by state-court

losers [2] complaining of injuries caused by state-court judgments [3] rendered

before the district court proceedings commenced and [4] inviting district court

review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521-22 (2005); see also

Nicholson, 558 F.3d at 1272-74, 1278-79 (explaining that, after Exxon Mobile, the

Rooker-Feldman doctrine is limited and applied narrowly).

      The Rooker-Feldman doctrine applies only when the state court proceedings

ended before the federal action was filed. Nicholson, 558 F.3d at 1275, 1277 n.11.

Further, this Court has concluded that “state proceedings have not ended for

purposes of Rooker-Feldman when an appeal from the state court judgment

remains pending at the time the plaintiff commences the federal court action . . . .”

Id. at 1279; see also Green, 563 F.3d at 1250 (concluding that the Rooker-Feldman

doctrine did not apply because an appeal of the state court summary judgment



                                            6
order was pending when the federal action was filed).

       1.     Watson’s Complaint

       Here, it is unclear from the face of Watson’s complaint whether Watson is a

state-court loser whose state court proceedings had ended before he filed his

federal action on March 23, 2009. However, admissions in Watson’s appeal brief

show the state court proceedings had ended on March 23, 2009 before Watson filed

his federal § 1983 case on that date. See Young & Vann Supply Co. v. Gulf, F. &

A. Ry. Co., 5 F.2d 421, 423 (5th Cir. 1925) (“We may consider the statements in

the brief as admissions of facts.”); see also Cooper v. Meridian Yachts, Ltd., 575

F.3d 1151, 1177-78 (11th Cir. 2009) (discussing general rule that a party is bound

by admissions in his pleadings).3 Thus, Watson is a state-court loser and his state

court proceedings ended before his federal proceedings commenced.

       Nonetheless, for the Rooker-Feldman doctrine to apply, Watson’s federal

claims against Judge Lockette and Clerk Mull must also “complain[ ] of injuries

caused by state-court judgments” and “invit[e] district court review and rejection

of those judgments.” See Exxon Mobil, 544 U.S. at 284, 125 S. Ct. at 1521-22.

As to Judge Lockette, we readily conclude that the Rooker-Feldman doctrine bars



       3
        Decisions of the former Fifth Circuit handed down on or before September 30, 1981 are
binding precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209
(11th Cir. 1981) (en banc).

                                              7
Watson’s claims. Watson alleges that Judge Lockette’s transfer order erred in

imposing the $50 transfer fee because Watson had been afforded pauper status.

Therefore, Watson’s § 1983 claims against Judge Lockette allege an injury caused

by Judge Lockette’s transfer order and invite the district court to review and reject

that state court ruling. As such, the district court correctly concluded that the

Rooker-Feldman doctrine precluded it from doing so.

       Watson’s access-to-the-court claim against Clerk Mull, however, does not

complain of an injury “caused by” the state court judgment itself.4 Rather, Watson

complains that, as a result of the actions of the clerk’s office employees, he lost the

opportunity to appeal the transfer order. Watson complains of an injury caused by

the independent actions of clerk’s office employees in refusing to accept Watson’s

appeal papers and then in withholding the citizen’s guide to filing appeals until the

appeal period had expired. Thus, Watson’s access-to-the-court claim against Clerk

Mull is not barred by the Rooker-Feldman doctrine.5

       4
         Watson’s complaint cited the First, Eighth and Fourteenth Amendments in support of the
claim against Clerk Mull. The right of access to the courts is grounded in, inter alia, the First
Amendment’s Petition Clause and the Fourteenth Amendment’s Due Process and Equal
Protection Clauses. See Christopher v. Harbury, 536 U.S. 403, 415 n.12, 122 S. Ct. 2179, 2186
n. 12 (2002). The Eighth Amendment, which prohibits excessive bail or fines and the infliction
of cruel and unusual punishment, does not appear to be applicable to the facts Watson alleged.
See U.S. Const. amend. VIII. Perhaps in recognition of this fact, on appeal, Watson cites only
the First and Fourteenth Amendments in support of his court access claim.
       5
        The fact that the Georgia Court of Appeals, in dismissing Watson’s appeal, may have
addressed the propriety of the clerk’s office employees’s actions does not implicate the Rooker
Feldman doctrine, but it may implicate some preclusion doctrine. See Exxon Mobil, 544 U.S. at

                                                8
B.     Failure to State a Claim Against Clerk Mull

       We nonetheless conclude that the district court properly dismissed Watson’s

claim against Clerk Mull. See Thomas v. Cooper Lighting, Inc., 506 F.3d 1361,

1364 (11th Cir. 2007) (explaining that this Court may affirm the district court on

any ground supported in the record even if that ground was not relied upon or

considered by the district court). Although Watson’s complaint names Clerk Mull

as a defendant, it alleges conduct taken by the receptionist and another office

worker in the clerk’s office, not by Clerk Mull. “It is well established in this

circuit that supervisory officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or vicarious liability.”

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999) (quotation marks

omitted).

       Absent personal participation, a § 1983 plaintiff must allege “a causal

connection between actions of the supervising official and the alleged

constitutional deprivation,” such as a history of widespread abuse that put the

supervisor on notice of constitutional violations or a custom or policy of the



293, 125 S. Ct. at 1529 (“If a federal plaintiff presents some independent claim, albeit one that
denies a legal conclusion that a state court has reached in a case to which he was a party . . ., then
there is jurisdiction and state law determines whether the defendant prevails under principles of
preclusion.” (quotation marks and brackets omitted)). However, such a determination cannot be
made on the present record, which is silent as to the basis for the Georgia Court of Appeals’s
dismissal.

                                                  9
supervisor that results in the constitutional violation. Id. Watson’s complaint did

not allege that Clerk Mull either personally participated in the alleged denial of

Watson’s access to the courts or was aware of a widespread pattern of engaging in

such conduct. The complaint also did not allege that the clerk’s office employees

were acting pursuant to Clerk Mull’s policy or custom. Accordingly, the district

court properly dismissed without prejudice Watson’s access-to-the-court claim

against Clerk Mull for failure to state a claim, pursuant to § 1915(e)(2)(B)(ii).6

       AFFIRMED.




       6
          We reject Watson’s argument that the district court was required to hold a hearing
before dismissing his complaint without prejudice. See Chudasama v. Mazda Motor Corp., 123
F.3d 1353, 1367 (11th Cir. 1997) (explaining that a court need not look beyond the allegations in
the complaint in ruling on a motion to dismiss based on the plaintiff’s failure to state a claim); In
re CP Ships Ltd. Sec. Litig., 578 F.3d 1306, 1311-12 (11th Cir. 2009) (explaining that while a
district court may need to hold a hearing before ruling on a “factual attack” on subject matter
jurisdiction, a district court takes the allegations in the complaint as true when ruling on a “facial
attack”).


                                                  10